Case 1:20-cv-00037-SPW-TJC Document 10 Filed 04/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA
BILLINGS DIVISION

MICHAEL K. GREEN, Personal
Representative of the Estate of
William S. Green, BRADLEY A.
GREEN, VIVIAN DIANE GROTE,
MICHAEL K. GREEN, individually,
and W. SCOTT GREEN,

Plaintiffs,

VS.

CHICAGO TITLE INSURANCE
COMPANY, formerly known as
Chicago Title Insurance Company of
Idaho, FIDELITY NATIONAL
TITLE GROUP and THOMAS
ZENGEL, individually,

Defendants.

 

 

CV 20-37-BLG-SPW-TJC

ORDER

Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

IT IS HERBY ORDERED:

1. The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

2. Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the
Case 1:20-cv-00037-SPW-TJC Document 10 Filed 04/29/20 Page 2 of 2

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and
recommendations for the disposition of all motions excepted from the Magistrate
Judge’s jurisdiction by 28 U.S.C. §636(b)(1)(A).

3. The Clerk of Court is directed to forthwith notify the parties of the
making of this Order.

DATED this 27” day of April, 2020.

Loran Stet.

SUSAN P. WATTERS
United States District Judge
